Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 16, filed 6 April 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 6 January 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Examiner finds the argument on Pg. 16 of the remarks persuasive, specifically that merely adding the structural elements of Gulati to Kaushikkar would not necessarily teach the claimed actions and processing steps of the independent claims. Examiner did not find any art, either individually or in combination, which would teach: 
“A computing system comprising: 
one or more duplicate tag pipelines configured to store one or more address tags corresponding to data stored in one or more caches of one or more agents, wherein the one or more caches are between a coherence point and the one or more agents; 
one or more memory cache tag pipelines different from the one or more duplicate tag pipelines configured to store one or more address tags corresponding to data stored in a memory cache, wherein the memory cache is between the coherence point and one or more memory controllers of system memory; and 
circuitry configured to: 
receive a transaction being conveyed on an upstream path toward the system memory via the one or more memory controllers; 
initiate a first lookup using information included in the transaction in parallel with a second lookup different from the first lookup using information included in the transaction, wherein the first lookup is performed by a first duplicate tag pipeline of the one or more duplicate tag pipelines and wherein the second lookup is performed by a first memory cache tag pipeline of the one or more memory cache tag pipelines; and 
process a first result from the first lookup of the first duplicate tag pipeline in parallel with processing a second result from the second lookup of the first memory cache tag pipeline to determine how to complete the transaction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132